978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth E. MARTENSEN;  Mary L. Martensen, Appellants,v.UNITED STATES TRUSTEE, Appellee.
No. 92-1874.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 12, 1992.Filed:  October 27, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth and Mary Martensen appeal the district court's1 order upholding the bankruptcy court's2 dismissal of their Chapter 11 petition.


2
Having carefully reviewed the record, we conclude that the district court properly affirmed the bankruptcy court's order.  The arguments raised by the Martensens on appeal are meritless.  A proceeding to dismiss a Chapter 11 petition is a "core proceeding."   See In re Gardner, 913 F.2d 1515, 1518 (10th Cir. 1990) ("[c]ore proceedings are proceedings which have no existence outside of bankruptcy").  A bankruptcy court's dismissal of a Chapter 11 petition is authorized by statute and is within the court's limited jurisdiction.  11 U.S.C. § 1112(b) (court may dismiss Chapter 11 case if it is in best interest of creditors and estate and cause is shown);  28 U.S.C. § 157(b)(1) ("[b]ankruptcy judges may ... determine all cases under title 11");   Rudd v. Laughlin, 866 F.2d 1040, 1041 (8th Cir. 1989) (bankruptcy court has jurisdiction to administer case in accordance with Bankruptcy Code).  The ability to file bankruptcy under federal law is not a vested personal right.   McLellan v. Mississippi Power and Light Co., 545 F.2d 919, 925 n.22 (5th Cir. 1977).   See also, In re Wood, 866 F.2d 1367, 1372 (11th Cir. 1989) (per curiam).


3
Accordingly, we affirm.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska


2
 The Honorable John C. Minahan, Jr., United States Bankruptcy Judge for the District of Nebraska